DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 6, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Privacy and security in online social networks: A survey (Kayes et al) (from Applicant’s IDS) in view of Murynets et al (Pub. No. US 20160028749).

As per claims 1, 11, Kayes discloses a computing system, comprising:
a communications module communicable with an external network; a memory; and
a processor coupled to the communications module and the memory, the processor being configured to: receive, from a first application, a request to obtain first account data for a user account associated with a protected data resource; generate fake data for at least a portion of the requested first account data (…the messages redirected the owner’s friends to a third party website and ask them to download and install a file…see section 11); provide, to the first application, a first data set in response to the request, the first data set including at least the generated fake data (…using cross-site request forgery malware invites legitimate users to click on a link…if a user clicks, it opens an exploited page containing malicious scripts…section 11). Kayes does not explicitly disclose monitor use of the first data set by the first application; detect a trigger condition indicating misuse of account data based on monitoring use of the first data set by the first application; in response to detecting the trigger condition, generate a notification identifying the misuse of account data; and transmit the notification to a computing device associated with an application user. However Murynets discloses 53-55 monitor use of the first data set by the first application (…the security monitoring agent may monitor communications to and from the user mobile device so as to identify incidents that reflect potential comprises…see par. 53); detect a trigger condition indicating misuse of account data based on monitoring use of the first data set by the first application (…when a potential compromise is identified, such as when a large volume of identical communications are sent to different addresses from the user mobile device, the security monitoring agent notifies the diagnostics algorithm server across data network…the diagnostic algorithm server can analyze the symptoms identified by the security monitoring agent, and then select diagnostic algorithm from diagnostic algorithm database…the user submits a request or set of symptoms via the security monitoring agent to trigger this activity…see par. 53); in response to detecting the trigger condition, generate a notification identifying the misuse of account data; and transmit the notification to a computing device associated with an application user (see par. 82-84). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Murynets in view of Kayes for including the above limitations because one ordinary skill in the art would recognize it would improve providing user service with selecting based on the request one of multiple available diagnostic algorithms to analyze user data in a user account…see Murynets, par. 109.


As per claims 2, 12, the combination of Kayes and Murynets discloses wherein the first data set includes fake historical transactions data associated with the user account, the fake historical transactions data including data for at least one fake transfer operation of transferring value to or from the user account (Murynets: see par. 31). The motivation for claims 2, 12 is the same motivation as in claims 1, 11.


As per claims 3, 13, the combination of Kayes and Murynets discloses wherein the at least one fake transfer operation includes a first set of transfer operations representing transfer of a first cumulative value from the user account and a second set of offsetting transfer operations representing transfer of a second cumulative value to the user account, the second cumulative value being equal to the first cumulative value (Kayes: see section 2).


As per claims 4, 14, the combination of Kayes and Murynets discloses wherein the data for the at least one fake transfer operation includes one or more of: a value transferred by the at least one fake transfer operation; a date associated with the at least one fake transfer operation; a transfer type of the at least one fake transfer operation; and a transfer identifier of the at least one fake transfer operation (Kayes: see sections 8, 11).


As per claims 5, 15, the combination of Kayes and Murynets discloses wherein the fake data is generated for only a subset of the requested first account data and wherein the first data set comprises account data for a real user account and the generated fake data for the subset of the requested first account data (Kayes: see section 11).


As per claims 7, 17, the combination of Kayes and Murynets discloses wherein monitoring the use of the first data set comprises: obtaining output data generated by the first application; and evaluating the output data of the first application to determine whether the generated fake data affects the output data (Murynets: see par. 58-62). The motivation for claims 7, 17 is the same motivation as in claims 1, and 11 above.


As per claims 8, 18, the combination of Kayes and Murynets discloses wherein obtaining the outputs of the first application comprises retrieving data presented in application pages of a graphical user interface associated with the first application (Murynets: see par. 62). The motivation for claims 8, 18 is the same motivation as in claims 1, and 11 above.


As per claims 9, 19, the combination of Kayes and Murynets discloses wherein monitoring the use of the first data set comprises performing a keyword search of resources in a network based on a search query including the generated fake data (Murynets: see par. 81). The motivation for claims 9, 19 is the same motivation as in claims 1, and 11 above.


As per claims 10, 20, the combination of Kayes and Murynets discloses wherein the notification includes a risk score indicating a level of risk associated with the first application (Kayes: section 7.1).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to evaluating security of third-party applications that request to gain access to a protected data resource.

Bogorad (Pub. No. US 2013/0254537); “System and Methods for Secure Third-party Data Storage”;
-Teaches secure third party data storage identifying a request from a client system to access an encrypted file stored under a user account, see par. 6-8.

Norvill et al (Pub. No. US 2019/0121972); “Detection of Malicious Intent In Privileged Identity Environments”; 
-Teaches user end point system to produce malicious intent context information (see par. 12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436